Citation Nr: 1755815	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In that rating decision the RO denied service connection for left foot disability.

In March 2017 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction, in this case the RO. VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he has left foot problems including muscle and nerve problems. He contends that the current problems are related to injuries during service, including injuries from jumping down from tanks and from running and long marches and hikes. He also contends that the current problems are related to exposure to herbicides such as Agent Orange during his service in Vietnam.

The Veteran's service records show that he had service in Vietnam. During service he was treated in January 1970 for a left foot injury. No left foot disability was noted on the report of his examination in January 1971 for separation from service. In his March 2017 Board hearing, however, he reported that soon after service, in 1971, he experienced problems with his feet, and that he continued to experience those problems over time. Records of VA treatment in recent years reflect reports of foot pain.

The Veteran has not had a VA medical examination that addressed the likely etiology of his left foot problems. The Board is remanding the case for a VA examination with file review and opinions regarding etiology, addressing both the claim of connection to injury in service and the claim of connection to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of current disorders of his left foot. Provide the Veteran's claims file to the examiner. Inform the examiner that the Veteran served in Vietnam during the Vietnam War, and that VA presumes that he was exposed to an herbicide such as Agent Orange. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to list, based on file review and examination findings, current diagnoses regarding the Veteran's left foot, including any musculoskeletal and/or neurological disorders. Ask the examiner to express, regarding each current left foot disorder, opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the disorder is related to (a) injury or injuries during service, or (b) herbicide exposure during service. Ask the examiner to clearly explain the reasons and bases for each opinion.

2. Thereafter, review the expanded claims file and review the remanded claim. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.


The Board implies no opinion as to the ultimate outcome of the claim. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




